Citation Nr: 1010777	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  95-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a waist disorder.

5.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The claimant was a member of the Puerto Rico Army National 
Guard (ANG) beginning in October 1972.  He had active duty 
for training (ACDUTRA) from June 1973 to October 1973, with 
subsequent return to duty in the Army National Guard, in 
which he served until retirement in late 1993.

The claimant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the benefits sought on appeal.  The claims were 
denied by a rating decision issued in November 1994 and have 
been continuously in adjudication since that time.  The 
claims were Remanded in 1997 and in 2004.  
 
In January 2010, the claimant's representative moved that the 
claimant's appeal be advanced on the docket based on the 
claimant's age.  In February 2010, the motion was granted.  
Accordingly, the claimant's appeal is advanced on the docket.


FINDINGS OF FACT

1.  The claimant's service consisted of active duty for 
training (ADT or ACDUTRA) and inactive duty for training 
(INACDUTRA) but did not include a period of active military 
service as defined for purposes of veterans' benefits.  

2.  The medical evidence establishes that the claimant did 
not incur a disease or injury during a period of active duty 
for training (ACDUTRA) or inactive duty for 


training (INACDUTRA) which resulted in a current psychiatric 
disorder, and the claimant's lay assertion that he has a 
psychiatric disorder as a result of ACDUTRA in 1973 is not 
credible.

3.  The medical evidence establishes that the claimant did 
not incur a disease or injury during a period of active duty 
for training (ACDUTRA) or inactive duty for training 
(INACDUTRA) which resulted in a current neck disorder, and 
the claimant's lay assertion that he has a neck disorder as a 
result of ACDUTRA in 1973 is not credible. 

4.  The medical evidence establishes that the claimant did 
not incur a disease or injury during a period of active duty 
for training (ACDUTRA) or inactive duty for training 
(INACDUTRA) which resulted in a current back disorder, and 
the claimant's lay assertion that he has a back disorder as a 
result of ACDUTRA in 1973 is not credible. 

5.  There is no medical diagnosis of a waist disorder for 
which service connection may be granted.

6.  There is no medical diagnosis of a right or left leg 
disorder or a bilateral leg disorder for which service 
connection may be granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.104, 3.303 (2009).

2.  The criteria for service connection for a neck disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.104, 
3.303 (2009).

3.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.104, 3.303 (2009).

4.  The criteria for service connection for a waist disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.104, 
3.303 (2009).

5.  The criteria for service connection for a bilateral leg 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.104, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that he is entitled to service 
connection for the claimed disorders.  Before assessing the 
merits of the appeal, VA's duties to the claimant must be 
examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between a Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The claimant submitted the claims now on appeal prior to 
enactment of the VCAA.  A letter issued to the claimant in 
March 1994 advised the claimant that there was no evidence of 
active military service, only National Guard (reserve 
component service).  This letter advised the claimant of the 
criteria for service connection for ACDUTRA and INACDUTRA.  

After the Board Remanded the claims in January 2004, the 
Appeals Management Center issued a February 2004 letter which 
addressed most of the elements now required for notice under 
the VCAA.  Letters issued thereafter, including a letter 
issued in April 2008, after the Board's April 2008 Remand, 
informed the claimant how disability ratings and effective 
dates are assigned.  Even though the claimant was not 
provided with the Dingess requirements until after the 
initial adjudication of the claims for service connection 
addressed in this appeal, the claim was subsequently 
readjudicated.  No prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claims are being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the claimant.  
See Dingess/Hartman, 19 Vet. App. at 484. 



The claimant's numerous statements over the more than 10 
years of the pendency of the appeal establishes that he 
understood the types of evidence required to establish each 
of his claims for service connection.

Duty to assist

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment 
records were obtained, and are associated with the claims 
files.  

However, the claimant has contended that the service 
treatment records are incomplete, and that his claims would 
be substantiated if additional records, including ANG 
records, could be located.  In the April 2008 Remand, the 
Board directed that records be requested from the Arkansas 
Adjutant General.  The office of the Arkansas Adjutant 
General responded that they had no records for the claimant, 
and recommended that records be requested from the Arkansas 
History Commission or from St. Louis.  As records had been 
requested from the records repositories in St. Louis, there 
is substantial compliance with this aspect of the Remand.  

Additional records had been requested from the Puerto Rico 
National Guard on several occasions.  Most recently, in 
February 2009, the Puerto Rico National Guard responded that 
no health record for the claimant was on file and that, if 
the records were located, those records would be forwarded.  
The Puerto Rico National Guard has made a formal finding of 
unavailability of the claimant's records.  

Additionally, the Board directed, in the April 2008 Remand, 
that the claimant be requested to authorize VA to seek 
additional private treatment records.  The record does not 
reflect that the claimant provided such authorization.  The 
Board notes that the claimant has been afforded multiple 
opportunities to submit, identify, and authorize release of 
records during the more than 16 years of the pendency of this 
appeal.  There is substantial compliance with this aspect of 
the Remand.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).

Because no additional records could be located for the 
claimant, the claimant was afforded VA examination with 
respect to the claims for service connection for a back, neck 
and psychiatric disorder, even though there was no evidence 
which indicated that there "may" be a nexus between the 
current disability or symptoms and the claimant's service.  
Thus, the duty to assist the claimant has been fulfilled, 
even though no additional records were obtained or located, 
since it has been assumed that the records, if obtained, 
would have been sufficiently favorable to the claimant to 
meet the criteria under McLendon for affording the claimant 
an examination.    

No VA examination is required as to the claims for service 
connection for a "waist" disorder and for "leg" disorder, 
since those claims have been denied herein as a matter of 
law.  

Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  As 
a preliminary matter, the Board notes that the claim was a 
member of the National Guard.  His period of service in 1973 
was classified as active duty for training (ADT) when he was 
ordered to report.  He has not yet established service 
connection for any disability.  Therefore, the appellant has 
not established his status as a "veteran." 38 U.S.C.A. 
§ 38 U.S.C.A. § 

In this regard, the Board observes that active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (2008).  That is to say, when a 
claim is based on a period of ACDUTRA, there must be evidence 
that the individual concerned died or became disabled during 
the period of ACDUTRA as a result of a disease or injury 
incurred or aggravated in the line of duty.  

In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.   38 C.F.R. § 
3.310.    Additionally, if a claimant had active service, 
service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the claimant presently has the same condition.  However, 
no presumption of service connection may be applied following 
a period of active duty for training (ACDUTRA) or inactive 
duty for training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the claimant's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A claimant is competent to testify as to a condition within 
his or her knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding claimant competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
claimant suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts

The claimant was a member of the Puerto Rico Army National 
Guard (ANG) beginning in October 1972.  The records include a 
Special Order dated in May 1973.  This Special Order reflects 
that the claimant was specifically called to active duty for 
training (ADT) at Fort Leonard Wood beginning in June 1973.  

Service treatment records reflect that, during the claimant's 
active duty for training, he sought evaluation for foot pain 
in July 1973.  No other medical treatment visits or 
complaints are noted in the records of the active duty for 
training.  

The DD Form 214 discloses that the claimant completed "4 
Months ADT."  The DD Form 214 discloses that the claimant 
was released back to the Puerto Rico Army National Guard 
(ANG) in October 1973. 

A 1979 periodic examination for reserve purposes reflects 
that the claimant denied back pain.  An April 1983 service 
treatment record reflects that the claimant sustained a fall, 
on the ice.  A diagnosis of mechanical low back pain was 
assigned.  

A November 1986 physical medicine evaluation discloses that 
the claimant reported complaints of cervical pain for many 
years, aggravated beginning one year earlier.  He did not 
report any specific trauma.  A December 1988 report of 
radiologic examination reflects that the examination revealed 
scoliosis of the dorsal spine and straightening of the lumbar 
spine, without vertebral body abnormality or decrease in 
intervertebral disc space, which the reviewer opined was 
probably on the basis of muscle spasm.

April 1989 treatment records reflect that the claimant 
provided a history of back pain beginning in 1985.  The 
claimant attributed his back pain to employment editing a 
newspaper, which required prolonged sitting.  

In March 1993, diagnoses of myofascial trapezius syndrome, 
bilateral carpal tunnel syndrome, cervicodorsal myositis, and 
general anxiety disorder were assigned.  At that time, it was 
noted that the claimant had been issued a physical training 
waiver in July 1991.  Although the physical training waiver 
had expired, the medical disorders were still present.  In 
1993, the claimant was discharged from the Puerto 


Rico Army National Guard due to physical disability.  ANG 
records list retirement points accumulated by the claimant 
from October 1972 to October 1992.

1.  Claim for service connection for a psychiatric disorder

The claimant's service treatment records do not disclose 
treatment of an anxiety disorder.  In a March 1994 statement, 
the claimant contends that his psychiatric disorder began 
because of inhumane treatment during basic training.  

In support of his claim, the claimant submitted a June 1989 
statement from M.S.P., Psy.D., who stated that the claimant 
had an anxiety disorder.  The June 1989 private statement 
does not indicate the date of onset or cause of the anxiety 
disorder.  

A 1990 reserve component evaluation reflects that the 
claimant had a public relations agency, and bought a small 
regional newspaper, but then became ill and was unable to 
continue publishing the newspaper after April 1988.  The 
claimant had developed generalized weakness and pain in the 
back and neck, which the claimant attributed to having to 
load heavy packages for the newspaper work.  The examiner who 
conducted the 1990 examination concluded that the claimant's 
generalized anxiety disorder was the result of the claimant's 
physical condition, which had not been amenable to treatment 
with several different treatment modalities, and the 
claimant's serious disagreement with his disability insurance 
company, which refused to make payments after the claimant 
became disabled.  A 1991 reserve component summary for 
purposes of referral for Medical Board Evaluation reflects 
that the claimant's anxiety disorder was related to his 
civilian life, not to any incident of reserve component 
service.

At the time of April 2002 VA examination, the claimant 
reported that he was taking Xanax and other medications.  The 
claimant had a constricted affect.  His concentration and 
memory were good.  His mood was anxious.  The examiner 
assigned a diagnosis of anxiety disorder.  The examiner 
provided an opinion that it 


was not as likely as not that the claimant's neuropsychiatric 
disorder was related to his active military service.  In 
particular, the examiner noted, there was no evidence that 
the claimant sought treatment for a psychiatric disorder 
during a period of military service.

The examiner who conducted April 2009 VA examination noted 
the claimant's report that he had not been employed for the 
past 20 years.  The claimant reported that he was writing a 
book, his memoirs.  The claimant reported that he would get 
angry and explode.  He reported sleep difficulties.  The 
examiner concluded that the claimant's symptoms did not need 
to the criteria for any diagnosis of a psychiatric disorder 
as defined by the diagnostic and statistical manual of mental 
disorders, fourth edition.  The examiner further stated that 
the accurate ability and anchor outbursts expressed by the 
claimant were a normal or expected reaction to pain related 
to the claimant's reported medical disorders, lack of 
employment, and financial difficulty.  

Although the examiner who conducted the April 2009 VA 
psychiatric examination did not assign a diagnosis of any 
psychiatric disorder, the evidence of record and reflects 
that the claimant has been treated for an anxiety disorder by 
several providers.  Interpreting the evidence in a manner as 
favorably to the claimant as possible and resolving all down 
in the claimant's favor, the Board finds that the medical aid 
the evidence establishes that the claimant has an anxiety 
disorder.  

Even interpreting the evidence of record as favorably to the 
claimant as possible, the clinical records are entirely 
unfavorable to the claimant's claim.  The records of the 
claimant's 1973 ACDUTRA do not reflect that he was treated 
any disease or injury other than foot pain.  There is no 
medical evidence that the foot pain reported by the claimant 
during ACDUTRA in 1973 resulted in an anxiety disorder.  
Psychiatric evaluations conducted by the ANG in 1990 and 1991 
disclose that the claimant's anxiety disorder was attributed 
to a variety of factors, including the claimant's inability 
to continue a publishing a newspaper he bought and a serious 
disagreement with his disability insurance company, which had 
refused to pay him when he became too disabled in 1988 to 
continue his newspaper publishing business.  

The evidence makes it clear that the claimant did not report 
that his anxiety disorder was connected to his reserved 
service in the ANG, to basic training, or to any incident of 
reserve component service, until he submitted the claim on 
appeal.  The evidence prior to the claim on appeal conflicts 
with the statements the claimant has submitted in connection 
with the claim on appeal.  The Board finds that the conflict 
between the facts shown in the evidence of record prior to 
the 1993 claim for service connection and the statements 
submitted by the claimant to support the claim establishes 
that the lay statements submitted by the claimant in 
connection with the claim for service connection are not 
credible.  

The Board recognizes that the claimant was treated for a 
psychiatric disorder while he was still enlisted in the ANG.  
However, by statute, service connection is authorized based 
on reserve component service only if the claimant sustained a 
disease or injury which resulted in disability during a 
period of actual performance of reserve component duties.  
The factual evidence establishes that the anxiety disorder 
diagnosed in this case is not related to the claimant's 
reserve component service, and was treated by private 
providers before the claimant reported it to the ANG.    

As there is no evidence during a period of ACDUTRA that a 
psychiatric disorder was noted, that is, observed during the 
active duty for training, and there is no evidence of an 
injury associated with the psychiatric disorder during a 
period of inactive duty training, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The only evidence of record which is favorable to the 
claimant's claim is the contention raised by the claimant 
that he developed a psychiatric disorder due to the 
circumstances of his service.  The claimant has identified 
the "injury" in service that resulted in his current 
psychiatric disorder as inhumane treatment during basic 
training in 1973.  However, the claimant did not report this 
"injury" to the providers 


who examined him prior to the submission of the 1993 claim.  
Both medical providers who examined the claimant after he 
submitted the claim rejected the claimant's contention, and 
determined that it was unlikely that the claimant's anxiety 
disorder was related to any incident of ACDUTRA or INACDUTRA.  

With respect to the claimant's contention that he has 
suffered from a psychiatric disorder since an "injury" 
during his ACDUTRA in 1973, the Board concludes that the 
claimant's report is not credible, as it conflicts with the 
claimant's own statements prior to 1993.  After giving due 
consideration to all evidence of record, including the lay 
evidence, the Board concludes that the claimant's belief as 
to the cause of his anxiety disorder is not competent to 
establish a relationship between that disorder and the 
claimant's ACDUTRA or INACDUTRA, as the onset or etiology of 
a psychiatric disorder is not readily observable by a lay 
person.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

The preponderance of the credible evidence is against the 
claim.  There is no doubt which may be resolved in the 
claimant's favor.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.

2.  Claim for service connection for a neck disorder

The available records for the claimant's period of active 
duty for training from June 1973 to October 1973 disclose no 
complaints of neck pain.  A 1979 period examination for 
purposes of reserve service reflects that no disorder of the 
spine was noted, and the claimant's spine and musculoskeletal 
system was described as normal.

In March 1980, the claimant underwent radiologic examination 
of the cervical spine to rule out rheumatoid arthritis.  This 
examination was interpreted as showing mild cervical 
spondylosis and reversal of the upper cervical spine 
suggestive of muscle spasm.  There is no evidence that the 
claimant was treated for a cervical spine injury during a 
period of ACDUTRA or INACDUTRA in 1979 or 1980, nor does the 


claimant so contend.  Thus, it is clear that the neck pain 
noted in 1980 was present before the claimant reported for a 
period of reserve component service in 1980.  

In May 1981, the claimant reported low back pain that 
radiated up to the shoulders.  A diagnosis of muscle spasm, 
cervical and low back, was assigned.  The provider did not 
indicate when the symptoms were first manifested.

In March 1983, the claimant underwent radiologic examination 
after he reported that he fell on the ice.  Lengthy treatment 
records from 1985 though 1989 reflect that the claimant was 
treated for cervical and back pain and that abnormalities of 
the cervical spine were revealed on computed tomography (CT) 
examinations.

At the time of April 2002 VA examination, the claimant 
reported that he fell in a hole during basic training in 1973 
and sustained a neck and back injury.  The examiner opined 
that, since there were no cervical or back complaints of 
record during the period from June 1973 to October 1973 and 
no cervical or spine disorders were diagnosed until several 
years after the claimant's release from active duty for 
training, the cervical and other spine disorders later 
diagnosed were not related to the claimant's 1973 service.

The examiner who conducted April 2009 VA examination 
concluded that the claimant had cervical spondylosis, because 
the claimant brought in a report of March 2007 magnetic 
resonance imaging (MRI) examination of the cervical spine 
which was interpreted as showing cervical spondylosis.  The 
examiner noted the claimant's belief that his cervical spine 
pain began while he was in service in 1973.  The examiner, 
however, concluded that it was "less likely than not" that a 
current cervical spine disorder was related to the claimant's 
service since there was no evidence which established that 
the claimant began to manifest symptoms of such a disorder 
during a period of performance of military duty.

The claimant is competent to report when he began to notice 
neck pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The claimant's competence to 


describe his observations does not require the board to 
accept the claimant's description as accurate and credible.  
In this case, the claimant's reports that he began to have 
neck pain after he stepped in a hole in 1973 is not credible, 
since the records of the claimant's treatment for other 
disorders from 1973 to 1980 disclose no complaint of neck 
pain.  When the claimant did report neck pain to a military 
provider in 1980, the claimant had already been treated for 
the neck pain prior to reporting for the period of 
performance of reserve component service.  The available 
records of evaluation of the claimant's neck pain include no 
statement by the claimant that the neck pain had been present 
since 1973.  

The claimant's later statements that his neck pain began in 
1973 and was exacerbated by a fall in 1983 conflict with the 
contemporaneous medical records from 1973 to 1980.  The Board 
finds that the claimant's statements made in connection with 
the current claim are less credible than the contemporaneous 
clinical records dated from 1973 to 1980.  

The Board finds that the clinical opinions rendered in 2002 
and 2009 are competent and credible.  The medical opinions, 
which are unfavorable to the claimant's claim, are more 
persuasive than the claimant's statements.  The medical 
opinions of record, when viewed in light of the rest of the 
evidence of record, place the preponderance of the evidence 
against the claim.  There is no doubt which may be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b).  The claim 
must be denied.

3.  Claim for service connection for a low back disorder

By a statement submitted in March 1994, the claimant 
indicated that he suffered a fall during basic training, but 
the Drill Sergeant made him continue to run and do PT even 
though he could hardly walk.  The claimant also reported that 
he fell on the ice during training at Lowry Air Force Base in 
Colorado.  It stretches credibility that the claimant would 
injure his back while slipping on ice during PT conducted 
during summertime months of June through October, and while 
it may be possible 


that such a thing occurred in Colorado during the summertime 
months, the claimant has provided no explanation as to this 
particular point.  

The available records for the claimant's period of active 
duty for training from June 1973 to October 1973 disclose no 
complaints of back pain.  The claimant explained that he did 
not report the injury to complaints of pain at the time as he 
was a shy individual.

Periodic examinations and treatment records following the 
claimant's release to the Puerto Rico ANG disclose no 
complaint of neck or back pain until 1980.  In January 1980, 
the claimant sought clinical evaluation for a painful cough.  
A June 1980 outpatient reserve component record reflects that 
the claimant, who was complaining of neck discomfort, had 
already been evaluated in by a provider.  In May 1981, the 
claimant reported low back pain that radiated up to the 
shoulders.  A diagnosis of muscle spasm, cervical and low 
back, was assigned.  The provider did not indicate when the 
symptoms were first manifested.  However, the fact that the 
claimant had consulted a provider prior to seeking treatment 
during a period of INACDUTRA establishes that the back pain 
was manifested prior to the period of INACDUTRA.  

At the time of April 2002 VA examination, the claimant 
reported that he fell in a hole during basic training in 1973 
and sustained a neck and back injury.  The examiner opined 
that, since there were no cervical or back complaints of 
record during the period from June 1973 to October 1973 and 
no cervical or spine disorders were diagnosed until several 
years after the claimant's release from active duty for 
training, the cervical and other spine disorders later 
diagnosed were not related to service.

The examiner who conducted April 2009 VA examination of the 
claimant assigned diagnoses including cervical spondylosis, 
lumbar spondylosis, lumbar disc protrusion, and lumbar canal 
stenosis.  The examiner concluded that it was less likely 
than not (less than likely) that these diagnoses were related 
to the claimant's service, since there was no evidence that 
the claimant first manifested back pain in service.  

The record reflects that the claimant underwent frequent 
treatment of back pain during the period from 1985 to 1989.  
More than 50 pages of clinical records during this period 
reflect that the claimant reported that his back pain was due 
to his daily work and that the claimant described this daily 
work as including lifting heavy packages as part of his 
newspaper publishing business.  The record also reflects hat 
the claimant sought disability compensation from the 
disability insurance that insured him for his civilian work.  
This evidence contradicts the claimant's statements that he 
attributed a current back disorder to injuries during periods 
of ADT (ACDUTRA).  

As noted above, the claimant is competent to provide lay 
evidence as to his observations as to when he noticed or 
experienced back pain.  However, the Board may examine the 
claimant's competence to provide evidence separately form the 
credibility of the evidence provided.  In this case, the 
record reflects that the claimant's statements as to the 
cause of back pain have varied over the years.  The Board 
finds that the claimant's statements that he incurred back 
pain during ACDUTRA in 1973, even though he did not report 
back pain until 1980, are not credible.   

The Board finds that the clinical opinions rendered in 2002 
and 2009 are competent and credible.  The medical opinions, 
which are unfavorable to the claimant's claim, are more 
persuasive than the claimant's statements.  The medical 
opinions of record, when viewed in light of the rest of the 
evidence of record, place the preponderance of the evidence 
against the claim.  There is no doubt which may be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b).  The claim 
must be denied.

4.  Entitlement to service connection for a waist disorder.

In his December 1993 claim, the claimant sought service 
connection for a "waist" disorder.  The claimant has not 
further identified this "waist" disorder except to state 
that he has pain in the neck, shoulders, back and waist.  The 
examiners who 


conducted April 2002 and April 2009 VA examinations assigned 
diagnoses including cervical spondylosis, lumbar spondylosis, 
lumbar disc protrusion, and lumbar canal stenosis.  The 
examiners did not assign a diagnosis of any "waist" disorder.

The claimant contends that he is entitled to service 
connection for pain at the waist.  Pain alone does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  There must be a diagnosis of an 
underlying disability.  Id.  In this case, the Board is 
unable to find any medical evidence that there is a diagnosis 
of a "waist" disorder other than pain reported by the 
claimant with movement at the waist.  In the absence of a 
more specific identification from the claimant of the "waist 
disorder" for which he seeks service connection, and in the 
absence of a medical diagnosis of a "waist disorder, service 
connection for a "waist disorder" is not authorized.  

5.  Entitlement to service connection for a bilateral leg 
disorder.

The examiner who conducted and April 2009 VA examination 
assigned diagnoses including cervical spondylosis, lumbar 
spondylosis, lumbar disc protrusion, and lumbar canal 
stenosis.  The examiner did not, however, assigned a 
diagnosis of a bilateral leg disorder, a right leg disorder, 
or a left leg disorder.

In his December 1993 claim, the claimant sought service 
connection for "extremities, pin."  In his March 1994 
statement, the claimant indicated that medications prescribed 
for disorders incurred in service had produced complications 
including "vasculitis."  However, as discussed above, 
service connection has not been granted for any disorder.  
Therefore, if the claimant intended his claim for 
"extremities, pain" to include vasculitis as a complication 
of a service-connected disability, service connection cannot 
be granted on that basis, since no claim for service 
connection for any disorder has been granted.



The claimant was notified in the 1994 rating decision that 
there was no diagnosis of extremity pain in the upper or 
lower extremities.  The March 1995 statement of the case 
(SOC) identified the claim as entitlement to service 
connection for "lower extremities," and notified the 
claimant that the evidence of devoid of a diagnosis for the 
lower extremities.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
diagnosis of an underlying disability for which service 
connection may be granted, the law does not authorize VA to 
grant service connection for an unspecified "leg disorder."  

In this case, the Board is unable to find any medical 
evidence that there is a diagnosis of a "leg" disorder of 
the right leg, left leg, or the legs bilaterally which may be 
identified with the claim for service connection made in this 
case.  Because "leg disorder" is such a broad category, it 
is possible that there is a medical diagnosis of some 
disorder which affects the legs.  However, if a medical 
diagnosis of such a disorder is of record, the Board is 
unable to identify that disorder with the claim on appeal.  
The claimant is free to submit a new claim in which he 
identifies the disorder for which he seeks service connection 
more specifically.  However, the Board is not authorized, as 
a matter of law, to grant a claim for service connection for 
a "leg disorder" in the absence of some lay or medical 
identification of the disorder.  

As this denial of service connection is a matter of law, the 
provisions regarding resolution of reasonable doubt are not 
applicable.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  


ORDER

The appeal for service connection for a psychiatric disorder 
is denied.

The appeal for service connection for a neck disorder is 
denied.

The appeal for service connection for a low back disorder is 
denied.

The appeal for service connection for a waist disorder is 
denied.

The appeal for service connection for a bilateral leg 
disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


